Case: 20-11205     Document: 00515987083         Page: 1     Date Filed: 08/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 20, 2021
                                  No. 20-11205
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Reginald Darrel Taylor,

                                                           Plaintiff—Appellant,

                                       versus

   Academic Partnerships L.L.C.; Earl Frischkorn; Mary
   Ann Doran; Jennifer Shelton; Salman Meherali;
   Miranda Bahn; Markiya Lewis; Shemar Rice; Sherry
   Harber; Charmaine Martinez; Carrie Hoffman; David
   Rodriguez; Arkansas State University,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-1764


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11205     Document: 00515987083       Page: 2   Date Filed: 08/20/2021




                                No. 20-11205


         Appellant fails to present any non-frivolous arguments on appeal.
   Accordingly, the judgment of the district court is AFFIRMED. See 5th
   Cir. R. 47.6.
         It is ORDERED that all pending motions are DENIED as moot.




                                     2